        Case 1:20-cv-00562-JEJ Document 14 Filed 04/08/20 Page 1 of 1



                   UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNYLVANIA

AARON HOPE, et al.                    )
    Petitioners-Plaintiffs,           )
                                      )
v.                                    )      Case No. 1:20-cv-00562
                                      )
CLAIR DOLL, et al.                    )
    Respondents, Defendants.          )


                                     ORDER
                                    April 8, 202

      The Court shall convene a telephonic conference with counsel for the parties

on April 9, 2020 at 2:00 p.m. Counsel shall use the following dial-in information

to connect to the teleconference.

      Call-in Number: 1-888-684-8852

      Access Code: 8275348

      Security Code: 2222

      Given the sheer number of counsel in this matter, the Court respectfully

requests no more than 3 attorneys per side act as spokesperson during the call.




                                            s/ John E. Jones III
                                            John E. Jones III
                                            United States District Judge
